Exhibit 10.3 PLEDGE AND SECURITY AGREEMENT PLEDGE AND SECURITY AGREEMENT, dated as of September 27, 2017 (this "Agreement"), made by Great Basin Scientific, Inc., a Delaware corporation (the "Company") and each other Subsidiary of the Company hereafter becoming party hereto (together with the Company, each a "Grantor" and, collectively, the "Grantors"), in favor of Hudson Bay Master Fund Ltd., in its capacity as collateral agent (in such capacity, the "Collateral Agent") for the Holders (as defined below) of Notes (as defined below) issued pursuant to each of the Securities Purchase Agreements, dated on or about September 27, 2017 (as amended, restated or otherwise modified from time to time, each a "Securities Purchase Agreements", and collectively, the "Securities Purchase Agreements").
